Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
1.	This office action is in response to application 16/441,611 filed on 06/14/2019.  Claims 1 – 20 were originally filed in the application.  Claims 1 – 20 remain pending in the application.
Specification Objections
2.	The specification is objected to because of following informalities:
ABSTRACT, line 1, change “An electric motor vehicle cooling system is described that cycles” to ––Enclosed herein is an electric motor vehicle cooling system that cycles––.
ABSTRACT, line 1 – 2, before “liquid coolant” insert ––a––.
ABSTRACT, line 2, before “charging station” insert ––electric motor vehicle––.
ABSTRACT, line 2, change “the vehicle” to ––an electric motor vehicle––.
ABSTRACT, line 2, change “the batteries” to ––batteries of the electric motor vehicle––.
ABSTRACT, line 3, before “charging station” insert ––electric motor vehicle––.
ABSTRACT, line 4, change “the cable” to ––a cable––.
ABSTRACT, line 4, before “vehicle” insert ––electric motor––.
ABSTRACT, line 5, before “coolant” insert ––liquid––.
ABSTRACT, line 5, before “charging station” insert ––electric motor vehicle––.
ABSTRACT, line 6, before “vehicle” insert ––electric motor––.
ABSTRACT, line 6, before “charging station” insert ––electric motor vehicle––.
ABSTRACT, line 7, before “vehicle” insert ––electric motor––.
ABSTRACT, line 7, before “charging station” insert ––electric motor vehicle––.
ABSTRACT, line 7, before “coolant” insert ––liquid––.
ABSTRACT, line 7 – 8, before “cooling system” insert ––electric motor vehicle––.
ABSTRACT, line 8, before “charging station” insert ––electric motor vehicle––.
ABSTRACT, line 8 – 9, change “the vehicle batteries” to ––the batteries of the electric motor vehicle––.
ABSTRACT, line 9, change “the vehicle’s on-board thermal management systems” to ––on-board thermal management systems of the electric motor vehicle––.

Appropriate corrections are required.

Claim Objections
3.	Claims listed below are objected to because of the following informalities:  
Claim 1, line 10, before “liquid coolant” insert [Symbol font/0x2D][Symbol font/0x2D]a[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 15, before “charging station” insert [Symbol font/0x2D][Symbol font/0x2D]electric motor vehicle[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 16, change “port; connected” to [Symbol font/0x2D][Symbol font/0x2D]poet, connected[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 17, change “to received liquid coolant” to [Symbol font/0x2D][Symbol font/0x2D]to receive the liquid coolant[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 17, before “charging station” insert [Symbol font/0x2D][Symbol font/0x2D]electric motor vehicle[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 18, before “charging station” insert [Symbol font/0x2D][Symbol font/0x2D]electric motor vehicle[Symbol font/0x2D][Symbol font/0x2D].
Claim 2, line 4, before “charging station” insert [Symbol font/0x2D][Symbol font/0x2D]electric motor vehicle[Symbol font/0x2D][Symbol font/0x2D].
Claim 2, line 5 – 6, before “charging station” insert [Symbol font/0x2D][Symbol font/0x2D]electric motor vehicle[Symbol font/0x2D][Symbol font/0x2D].
Claim 4, line 1, change “claim 1” to [Symbol font/0x2D][Symbol font/0x2D]clam 2[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 2, change “the group” to [Symbol font/0x2D][Symbol font/0x2D]a group[Symbol font/0x2D][Symbol font/0x2D].
Claim 8, line 12, change “system, in such a manner as to” to [Symbol font/0x2D][Symbol font/0x2D]system in a manner to[Symbol font/0x2D][Symbol font/0x2D].
Claim 8, line 13, change “an electric motor vehicle charging station” to [Symbol font/0x2D][Symbol font/0x2D]the electric motor vehicle charging station[Symbol font/0x2D][Symbol font/0x2D].
Claim 9, line 2, before “includes” delete [Symbol font/0x2D][Symbol font/0x2D]further[Symbol font/0x2D][Symbol font/0x2D].
Claim 9, line 7, before “liquid coolant” delete [Symbol font/0x2D][Symbol font/0x2D]second[Symbol font/0x2D][Symbol font/0x2D].
Claim 9, line 9 – 10, change “the battery cooling system” to [Symbol font/0x2D][Symbol font/0x2D]the battery temperature management system[Symbol font/0x2D][Symbol font/0x2D].
Claim 10, line 4, after “the heat sink;” insert [Symbol font/0x2D][Symbol font/0x2D]and[Symbol font/0x2D][Symbol font/0x2D].
Claim 10, line 5 – 6, change “the battery temperature management system further includes a heat exchanger; and” to [Symbol font/0x2D][Symbol font/0x2D]a heat exchanger, wherein[Symbol font/0x2D][Symbol font/0x2D].
Claim 11, line 1, change “claim 8” to [Symbol font/0x2D][Symbol font/0x2D]claim 10[Symbol font/0x2D][Symbol font/0x2D].
Claim 12, line 1, change “claim 8” to [Symbol font/0x2D][Symbol font/0x2D]claim 10[Symbol font/0x2D][Symbol font/0x2D].
Claim 12, line 7, after “system,” insert [Symbol font/0x2D][Symbol font/0x2D]and[Symbol font/0x2D][Symbol font/0x2D].
Claim 12, line 8 – 9, delete [Symbol font/0x2D][Symbol font/0x2D]a heat exchanger configured…the liquid coolant, and[Symbol font/0x2D][Symbol font/0x2D].
Claim 12, line 10, change “the flow” to [Symbol font/0x2D][Symbol font/0x2D]a flow[Symbol font/0x2D][Symbol font/0x2D].
Claim 13, line 3 – 4, change “an electric motor vehicle charging station” to [Symbol font/0x2D][Symbol font/0x2D]the electric motor vehicle charging station[Symbol font/0x2D][Symbol font/0x2D].
Claim 14, line 5, before “charging station” insert [Symbol font/0x2D][Symbol font/0x2D]electric motor vehicle[Symbol font/0x2D][Symbol font/0x2D].
Claim 14, line 5, before “vehicle” insert [Symbol font/0x2D][Symbol font/0x2D]electric motor[Symbol font/0x2D][Symbol font/0x2D].
Claim 14, line 5 – 6, change “vehicle, such that” to [Symbol font/0x2D][Symbol font/0x2D]in a way such that[Symbol font/0x2D][Symbol font/0x2D].
Claim 14, line 6, before “charging station” insert [Symbol font/0x2D][Symbol font/0x2D]electric motor vehicle[Symbol font/0x2D][Symbol font/0x2D].
Claim 14, line 6, before “vehicle” insert [Symbol font/0x2D][Symbol font/0x2D]electric motor[Symbol font/0x2D][Symbol font/0x2D].
Claim 15, line 2, before “charging station” insert [Symbol font/0x2D][Symbol font/0x2D]electric motor vehicle[Symbol font/0x2D][Symbol font/0x2D].
Claim 15, line 2, before “vehicle” insert [Symbol font/0x2D][Symbol font/0x2D]electric motor[Symbol font/0x2D][Symbol font/0x2D].
Claim 15, line 5, before “charging station” insert [Symbol font/0x2D][Symbol font/0x2D]electric motor vehicle[Symbol font/0x2D][Symbol font/0x2D].
Claim 15, line 5, before “vehicle” insert [Symbol font/0x2D][Symbol font/0x2D]electric motor[Symbol font/0x2D][Symbol font/0x2D].
Claim 15, line 6, before “vehicle” insert [Symbol font/0x2D][Symbol font/0x2D]electric motor[Symbol font/0x2D][Symbol font/0x2D].
Claim 15, line 7, before “charging station” insert [Symbol font/0x2D][Symbol font/0x2D]electric motor vehicle[Symbol font/0x2D][Symbol font/0x2D].
Claim 16, line 4, before “management system” insert [Symbol font/0x2D][Symbol font/0x2D]temperature[Symbol font/0x2D][Symbol font/0x2D].
Claim 18, line 1 – 2, before “charging station” insert [Symbol font/0x2D][Symbol font/0x2D]electric motor vehicle[Symbol font/0x2D][Symbol font/0x2D].
Claim 18, line 9, before “vehicle” insert [Symbol font/0x2D][Symbol font/0x2D]electric motor[Symbol font/0x2D][Symbol font/0x2D].
Claim 18, line 10, change “the adaptor” to [Symbol font/0x2D][Symbol font/0x2D]the cable[Symbol font/0x2D][Symbol font/0x2D].
Claim 18, line 13, before “charging station” insert [Symbol font/0x2D][Symbol font/0x2D]electric motor vehicle[Symbol font/0x2D][Symbol font/0x2D].
Claim 18, line 13, before “vehicle” insert [Symbol font/0x2D][Symbol font/0x2D]electric motor[Symbol font/0x2D][Symbol font/0x2D].
Claim 18, line 15, change “received” to [Symbol font/0x2D][Symbol font/0x2D]receive[Symbol font/0x2D][Symbol font/0x2D].
Claim 18, line 15, before “charging station” insert [Symbol font/0x2D][Symbol font/0x2D]electric motor vehicle[Symbol font/0x2D][Symbol font/0x2D].
Claim 18, line 15, before “vehicle” insert [Symbol font/0x2D][Symbol font/0x2D]electric motor[Symbol font/0x2D][Symbol font/0x2D].
Claim 19, line 3, before “cable” insert [Symbol font/0x2D][Symbol font/0x2D]a[Symbol font/0x2D][Symbol font/0x2D].
Claim 19, line 6, change “a liquid coolant vehicle inlet port” to [Symbol font/0x2D][Symbol font/0x2D]a liquid coolant inlet port[Symbol font/0x2D][Symbol font/0x2D].
Claim 19, line 7, before “vehicle” insert [Symbol font/0x2D][Symbol font/0x2D]electric motor[Symbol font/0x2D][Symbol font/0x2D].
Claim 19, line 8, change “a liquid coolant vehicle outlet port” to [Symbol font/0x2D][Symbol font/0x2D]a liquid coolant outlet port[Symbol font/0x2D][Symbol font/0x2D].
Claim 19, line 9, before “vehicle” insert [Symbol font/0x2D][Symbol font/0x2D]electric motor[Symbol font/0x2D][Symbol font/0x2D].
Claim 20, line 4, before “charging station” insert [Symbol font/0x2D][Symbol font/0x2D]electric motor vehicle[Symbol font/0x2D][Symbol font/0x2D].
Claim 20, line 4, before “vehicle” insert [Symbol font/0x2D][Symbol font/0x2D]electric motor[Symbol font/0x2D][Symbol font/0x2D].
Claim 20, line 6, before “vehicle” insert [Symbol font/0x2D][Symbol font/0x2D]electric motor[Symbol font/0x2D][Symbol font/0x2D].
Claim 20, line 10, before “charging station” insert [Symbol font/0x2D][Symbol font/0x2D]electric motor vehicle[Symbol font/0x2D][Symbol font/0x2D].

Appropriate corrections are required.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1, 2, 4, 7, 8, 13 – 15 and 17 – 20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being un-patentable over U.S. Patent No. 8,350,526 B2 to Dyer et al. 

6.	As to Claim 1, Dyer et al. show and disclose the following subject matters:
An electric motor vehicle charging station 60 – [title; abstract; Fig. 1a; Fig. 1b];
The electrical motor vehicle charging station comprising: a base (i.e., a base station 72); a cable (i.e., a supply line 68); an adaptor (i.e., an insert connector 42); and a liquid coolant in a coolant source 64 – [Fig. 1a;    Fig. 1b; Claim 13]; Noted that coolant is liquid supplied by the coolant source 64 – [Claim 13].
The base 72 including a source of electricity (i.e., a high powered DC power source 62) and a pump 74, 76 – [Fig. 1a; Fig. 1b];
The cable 68 being connected to the base 72 at a first end of the cable 68; the cable 68 including i) at least one electrical wire that carries electric current from the source of electricity 62; and ii) a hose including an outlet channel (i.e., including an electrical supply line 68a and a coolant supply line 68b) and an inlet channel (i.e., a coolant return line 68c) – [Fig. 1a; Fig. 1b; Fig. 2; Fig. 5a; col. 4, line 31 – col. 7, line 14; col. 5, line 19 – 51; col. 8, line 23 – 56]; Noted that each of the coolant supply line 68b and the coolant inlet line 68c in the cable may be a hose, they are coupled to the coolant source 64 – [col. 4, line 46 – 50];
The adaptor 42 being connected to a second end of the cable 68 and being configured to interface with a receptor 50 on an electric motor vehicle 20/20’ – [Fig. 1a; Fig. 1b];
The adaptor 42 further includes: at least one electrical charging connector 82, connected to the at least one electrical wire in the cable; a liquid coolant outlet port 84 connect to the output channel of the hose and configured to allow the liquid coolant to exit the electric motor vehicle charging station 60; and a liquid coolant inlet port 86, connected to the inlet channel of the hose and configured to receive the liquid coolant into the electric motor vehicle charging station 60 – [Fig. 1b];
Wherein the electric motor vehicle charging station 60 is configured to move the liquid coolant with the pump 74 in a cycle from the base 72 through the outlet channel 68b of the hose in the cable 68, out of the liquid coolant output port 84 on the adaptor 42, into the electric motor vehicle 20/20’, into the liquid coolant inlet port 86 on the adaptor 42, through the inlet channel 68c of the hose in the cable 68, and back into the base 72 – [Fig. 1b].

For reference purposes, the explanations given above in response to Claim 1 are called [Response A] hereinafter.

7.	As to Claim 2 and Claim 4, in addition to reasons included in [Response A] given above, Dyer et al. show and disclose the following subject matters:
The base 72 further comprises a chiller (i.e., a heat exchanger 67 and a refrigeration unit 66) – [Fig, 1b; col. 6, line 42- 67];
The chiller 66,68 is continuous with the inlet channel of the hose, such that the liquid coolant entering the electric motor vehicle charging station via the liquid coolant inlet port is cooled in the chiller, and the liquid coolant that has been cooled in the chiller exits the electric motor vehicle charging station through the liquid coolant output port via the outlet channel of the hose –  [Fig, 1b; col. 6, line 42- 67].
The base 72 further comprises a controller 70 – [Fig. 2; col. 5, line 19 - 51];
The adaptor 42 further comprises a control port (i.e., a protrusion 44), the control port 44 being in electronic communication with the controller 70 and configured to interface with a control receptor (i.e., a groove 52) located in the receptor 50 and in electronic communication with a controller 28 of the electric motor vehicle 20’ – [Fig. 1b; col. 5, line 19 – 51; col, 8, line 23 – 56];
Wherein the controller 70 controls the pump 74/75 and the chiller 66, 67 based on temperature data received from the electric motor vehicle via the control port (i.e., protrusion 44) – [Fig. 1b col. 5, line 19 - 51].

8.	As to Claim 7, in addition to reasons included in [Response A] given above, Dyer et al. show and disclose the following subject matter:
The liquid coolant used in a vehicle charging station for charging an electric vehicle battery is any commercial heat-transfer fluid – [col. 13, line 5 – 16].  Noted that (1) antifreeze is a well-known commercial heat-transfer fluid (i.e., liquid coolant) (2) the antifreeze may be ethylene glycol.

9.	As to Claim 8, Dyer et al. show and disclose the following subject matters:
An electric motor vehicle 20’– [Fig. 1b];
The electric vehicle 20’ comprising: a battery 30; a battery temperature management system; and a receptor 50’ – [Fig. 1b];
The battery temperature management system includes a controller 28 configured to sense battery temperature and provide battery information including the sensed battery temperature to a controller 70 of an electric motor vehicle charging station 60’ to initiate supplying a liquid coolant to cool down the battery temperature during charging the battery 30 – [Fig. 1b; col. 5, line 19 – 51; col. 8, line 23 – 56];
The receptor 50/50’ being configured to interface with an adaptor 42’ of the electric motor vehicle charging station 60’, wherein the receptor 50’ includes  a liquid coolant inlet port 94 and a liquid coolant outlet port 96 – [Fig. 1b];
The liquid coolant inlet port 94 being configured to receive a liquid coolant into the electric motor vehicle 20’; and the liquid coolant outlet port 96 being configured to allow the liquid coolant to exit the electric motor vehicle 20’       – [Fig. 1b];
Wherein the liquid coolant interfaces with the battery temperature management system in a manner to cool the battery 30 when the electric motor vehicle 20’ is charging at the electric motor vehicle charging station 60’ – [Fig. 1b].
	
For reference purposes, the explanations given above in response to Claim 8 are called [Response B] hereinafter.

10.	As to Claim 13, in addition to reasons included in [Response B] given above, Dyer et al. show and disclose the following subject matters:
The receptor 50/50’ further includes at least one electrical port 92a, 92b, the at least one electrical port 92a, 92b being configured to accept electricity from the electric motor vehicle charging station 60/60’, and a control port  (i.e., control contact 92e) – [Fig. 1a; Fig. 1b; Fig. 5a; col. 7, line 51 – col. 8, line 56];
The electric motor vehicle further includes a vehicle controller 28, the vehicle controller 28 being configured to accept battery temperature data generated from a battery temperature sensor and send the battery temperature data to the control port 92e on the receptor 50/50’ – [Fig. 1a; Fig. 1g; Fig. 5a; col. 5, line 19 – 51; col. 8, line 23 – 56]; 
The control port 92e on the receptor 50/50’ being configured to relay the battery temperature data to the controller 70 of the electric motor vehicle charging station 60/60’ – [Fig. 1a; Fig. 1b; Fig. 5a; col. 5, line 19 – 51; col. 8, line 23 – 56].

11.	As to Claim 14, in addition to reasons included in [Response A] and [Response B] given above, Dyer et al. show and disclose the following subject matters:
The electric motor vehicle charging station is in fluidic communication with the electric motor vehicle in a way such that the electric motor vehicle charging station and the electric motor vehicle collectively form a battery cooling loop through which a liquid coolant is cycle – [entire document]. 

12.	As to Claim 15, in addition to reasons included in [Response A] and [Response B] given above, Dyer et al. show and disclose the following subject matters:
The electric motor vehicle charging station 60’ is reversible connected to the electric motor vehicle 20’ by a cable 68’ – [Fig. 1b];
The cable includes an adaptor 42’ and a hose, the hose comprising an outlet channel 68b and an inlet channel 68c – [Fig. 1b; col. 4, line 46 – 50];
The liquid coolant is transferred from the electric motor vehicle charging station 60’ into the electric motor vehicle 20’ through the outlet channel 68b, and the liquid coolant is transferred from the electric motor vehicle 20’ into the electric motor vehicle charging station 60’ through the inlet channel 68c – [Fig. 1b]. 

13.	As to Claim 17, as explained in [Response A] and [Response B] given above, Dyer et al. show and disclose the following subject matters:
The electric motor vehicle included a battery temperature management system – [Response B];
The battery temperature management system included an inlet valve 26 and an output valve 27 – [Fig. 1b];
The battery temperature management system is configured such that the liquid coolant enters the battery temperature management system through the inlet valve 26, and exits the battery temperature management system through the outlet valve 27 – [Fig. 1b].
	
14.	As to Claim 18, as explained in [Response A] and [Response B] given above, Dyer et al. show and disclose the following subject matters:
The electric motor vehicle charging station includes: a source of electricity 62; a pump 74 & 75; a chiller 66 & 67; and a cable 68’ – [Fig. 1b];
The cable including (a) at least one electrical wire 92e that carries electrical current from the source of electricity 62, (b) a hose comprising an outlet channel 68b and an inlet channel 68c, and (c) an adaptor 42’ configured to interface with a receptor 50’ on the electric motor vehicle – [Fig. 1b;     Response A];
The cable 68’ further includes (d) at least one electric charging connector 82 connected to the at least one electric wire 68a in the cable, (e) a liquid coolant outlet port 84 connected to the outlet channel 68b of the hose and configured to allow the liquid coolant to exit the electric motor vehicle charging station 60’ and enter the electric motor vehicle 20’, and (f) a liquid coolant inlet port 86 connected to the inlet channel 68c of the hose and configured to receive the liquid coolant into the electric motor vehicle charging station 60’ from the electric motor vehicle 20’ – [Fig. 1b; Response A].
     
15.	As to Claim 19, as explained in [Response A] and [Response B] given above, Dyer et al. show and disclose the following subject matters:
The electric motor vehicle 20’ includes: a receptor 50’, the receptor 50’ being configured to interface with an adaptor 42’ on a cable 68’ of the electric motor vehicle charging station 60’ – [Fig. 1b];
The receptor 50’ includes: at least one electrical charging connector 92; a liquid coolant inlet port 94, the liquid coolant inlet port being configured to receive the liquid coolant into the electric motor vehicle 20’; and a liquid coolant outlet port 96, the liquid coolant outlet port 96 being configured to allow the liquid coolant to exit the electric motor vehicle 20’ – [Fig. 1b].

16.	As to Claim 20, in addition to reasons included in [Response A] and [Response B] given above, Dyer et al. show and disclose the following subject matters:
The battery cooling loop included: (a) an outlet channel 68a in a hose within a cable 68, the cable 68 reversible connecting the electric motor vehicle charging station 60’ to the electric motor vehicle 20’; (b) a liquid coolant outlet port 84 on an adaptor 42’ at an end of the cable 68’; (c) a liquid coolant vehicle inlet port 94 on a receptor 50’ in the electric motor vehicle 20’; (d) a vehicle battery temperature management system performed by a vehicle controller 28; (e) a liquid coolant vehicle outlet port 96 on the receptor 50’; (f) a liquid coolant inlet port 86 on the adaptor 42’; and (g) a chiller (66 & 67) in the electric motor vehicle charging station 60’ – [Fig. 1b; Response A;  Response B].                         
                                       

Claim Rejections - 35 USC § 103
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

18. 	Claim 3 is rejected under 35 U.S.C. 103 as being un-patentable over U.S. Patent No. 8,350,526 B2 to Dyer et al. in view of U.S. Patent No. 7,935,180 B2 to Weber.

19. 	As to Claim 3, Dyer et al. show and disclose subject matter regarding utilizing a liquid coolant from a base of an electric motor vehicle charging station to cool a battery of an electric motor vehicle during charging the electric motor vehicle. Dyer et al. do not teach a method of equipped the base with a bleed valve to release any air that has become mixed with the liquid coolant.  But Weber teaches this method.  
	Weber shows and disclose the following subject matter:
Removing non-condensable gas from a cooling system – [title; abstract; Fig. 5A – 5E];
An air bleed valve 30 may be opened to allow tapped in–leakage air 505 to be pushed through air release line 36 by raising pressured liquid coolant 500. Liquid sensor 110 detects when the liquid coolant 500 reaches a predetermined level and causes the air bleed valve 30to close  – [Fig. 5D; Fig. 5E].
To an extent that con-condensable gases such as air accumulate within the cooling system, they can significantly decrease the heat removal capability (i.e., cooling capability) and efficiency of the cooling system – [col. 7, line 61 – 67].

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains has applied the teachings of Weber in equipping the base of the electric motor vehicle charging station with a bleed valve being configured to release any air that has become mixed with the liquid coolant in order to significantly increase heat removal capacity (i.e., cool capacity) and efficient of cooling system of the electric motor vehicle charging station. 

Allowable Subject Matter
20. 	Claims 5, 6, 9 – 12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Those claims are allowed is because the prior art does not teach or fairly suggest the following subject matters:
An electric motor vehicle charging station comprising: a base; a cable connected to the base at a first end of the cable, the cable including: at least one electrical wire that carries electrical current from a source of electricity, and a hose and a housing layer, the house including an outlet channel and an inlet channel, and the housing layer surrounding the hose, the at least one electrical wire is located in the housing layer; and the hose and the housing layer are coaxial in combination with other limitations recited in Claim 5;
An electric motor vehicle charging station comprising: an adaptor, the adaptor includes a liquid coolant inlet port, a liquid coolant outlet port, a first electrical charging port and a second electrical charging port, wherein the liquid coolant outlet port is located concentrically around the first electrical charging port; and the liquid coolant inlet port is located concentrically around the second electrical charging port in combination with other limitations recited in     Claim 6;
An electric motor vehicle comprising: a battery and a battery temperature management system, the battery temperature management system include a heat sink adjacent to the battery, a first bypass valve adjacent to the heat sink on a downstream side, and a second bypass valve adjacent to the heat sink on an upstream side in combination with other limitations recited in Claim 9;
An electric motor vehicle comprising: a battery and a battery temperature management system, the battery temperature management system include a heat sink adjacent to the battery, a first bypass valve adjacent to the heat sink on a downstream side, and a second bypass valve adjacent to the heat sink on an upstream side in combination with other limitations recited in Claim 10;
An electric motor vehicle cooling system comprising: a liquid coolant in an electric motor vehicle charging station and an electric motor vehicle including a battery, the electric motor vehicle includes a battery temperature management system which includes an internal coolant and a heat exchanger, wherein the battery temperature management system is configured such that the internal coolant transfers heat to the liquid coolant of the heat exchanger in combination with other limitations recited in Claim 16.  
	
Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sun James Lin whose telephone number is (571) 272 - 1899.  The examiner can normally be reached on Monday-Friday 9:30AM - 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272 - 7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.
	All responses to this Office Action should be mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300. 


/SUN J LIN/Acting Patent Examiner, 2851/2800